Citation Nr: 1740563	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for malignant neoplasms.

2.  Entitlement to service connection for the cause of death.


WITNESS AT HEARING ON APPEAL

The Appellant, the Veteran's son


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to April 1977.  The Veteran died in April 2013.  The appellant is the Veteran's surviving spouse and is proceeding with his appeals as a substitute pursuant to 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has been transferred to the RO in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant asserts that the Veteran was attached to USS Horne in August 1971.  The appellant submitted evidence showing that in 1971, the USS Horne was located in the Gulf of Tonkin.  See VBMS, Legacy Content Manger Documents, 11/25/2013, Notice of Disagreement at 11.  During that time, the appellant contends that the Veteran took emergency leave in order to attend the funeral of his brother-in-law in the Philippines (where the Veteran was born and raised).  The appellant reported that the Veteran was flown by helicopter from the USS Horne, to DaNang, Vietnam where he proceeded to take a flight to Subic Bay, Philippines.

The Board regrets the additional delay, however a remand is necessary to ensure that the record is complete, in order to afford the appellant every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the RO did not make efforts to acquire the Veteran's leave and earnings statements that covered the timeframe of his emergency leave.  In July 2014, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) coordinator determined that the appellant did not provide sufficient information to corroborate in-county Vietnam service.  The JSRRC coordinator also determined that the appellant provided insufficient information to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  See VBMS, 07/03/2014, VA Memo.

The JSRRC coordinator noted that all efforts needed to obtain the needed information had been exhausted, and any further attempts would be futile.  The following efforts were made by the RO to obtain pertinent information:  1)  Claims file review, to include service treatment records (STRs), personnel records, and discharge documents; 2) VCAA letter to the Veteran in November 2012 and to the appellant in June 2013; and 3) Requests for Vietnam service dates (National Personnel Records Center was unable to make a determination regarding this matter).  Id.

The Board finds that an additional effort can be made by the RO regarding this matter.  The AOJ should also contact the Defense Finance and Accounting Service (DFAS) in order to acquire the Veteran's leave and earnings statement(s) that covered the timeframe of his emergency leave.  This may provide relevant details regarding the appellant's assertion of emergency leave.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Defense Finance and Accounting Service (DFAS) for the Veteran's leave and earning statements for the period from August 1, 1971 to August 31, 1971, which may detail whether he was granted leave during the time the appellant asserts the Veteran attended the funeral (August 19, 1971). 

All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, as the case may be, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


